—Judgment, Supreme Court, Bronx County (Alan J. Saks, J.), entered April 29, 1994, which, inter alia, granted the petition pursuant to CPLR article 78 to set aside and annul the respondent’s determination under docket number GD 630027-RO (EK 630073-B) dated July 8, 1992, unanimously reversed, on the law, the petition dismissed and the challenged determination reinstated, without costs.
Initially, we note that there is ample support in the record for the substantive determination by the respondent on the consolidated complaints that the premises were not properly maintained and that therefore a rent reduction was warranted. In addition, it is clear from the record, particularly the post-consolidation correspondence and responsive papers submitted by petitioner to the respondent in which he responded to the allegations of both complaints, that the petitioner was aware of the consolidation.
In any event, since the petitioner failed to raise the issue of lack of notice of the consolidation of the two complaints before the administrative agency, it should not have been considered for the first time in the judicial review of the administrative proceedings pursuant to CPLR article 78 (Matter of Rozmae Realty v State Div. of Hous. & Community Renewal, 160 AD2d 343, Iv denied 76 NY2d 712). Concur — Sullivan, J. P., Ellerin, Ross, Nardelli and Tom, JJ.